His Honor, EMILE GODOHAUX,
rendered the opinion and decree of the ‘Court, as follows:
According to the testimony and other evidence that the trial Court permitted to be introduced, an amount sufficient to satisfy the writ was deposited by the parties in the hands of the sheriff and was by him distributed according to law on the day preceding that upon which the judicial sale under the writ had been advertised to take *166place. ' The writ and the seizure being then in full force and effect, there can be no doubt that under these circumstances the sheriff is entitled to the statutory commissions or fees which he is seeking to recover, notwithstanding that no judicial sale of the property was made-
Opinion and decree February 17, 1915.
Rehearing refused, March 15, 1915.
Act 136 of 1880, Section 23, Subdiv. 20.
The appellant concedes that the record justifies this conclusion, and in fact his only complaint is that the Court improperly excluded testimony that would have shown the facts to be otherwise than we have stated them. We find, however, that the ruling’ complained of was wholly correct, since it was to the effect that agreements or statements of the parties to the suit made out of the presence of the sheriff or without his sanction or authority, were inadmissible against him, since he could be affected thereby.
The judgment is accordingly affirmed.
Affirmed.